                                                                            1   Abran E. Vigil
                                                                                Nevada Bar No. 7548
                                                                            2   Lindsay Demaree
                                                                                Nevada Bar No. 11949
                                                                            3   Maria A. Gall, Esq.
                                                                                Nevada Bar No. 14200
                                                                            4   Kyle A. Ewing, Esq.
                                                                                Nevada Bar No. 14051
                                                                            5   BALLARD SPAHR LLP
                                                                                1980 Festival Plaza Drive, Suite 900
                                                                            6   Las Vegas, Nevada 89135
                                                                                Telephone: (702) 471-7000
                                                                            7   Facsimile: (702) 471-7070
                                                                                vigila@ballardspahr.com
                                                                            8   demareel@ballardspahr.com
                                                                                gallm@ballardspahr.com
                                                                            9   ewingk@ballardspahr.com
                                                                           10   Attorneys for JPMorgan Chase Bank, N.A.
                                                                           11                                UNITED STATES DISTRICT COURT
                                                                           12                                    DISTRICT OF NEVADA
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           13
      LAS VEGAS, NEVADA 89135




                                                                                 JPMORGAN CHASE BANK, N.A., a
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                 national association
                                                                           14                                                Case No. 2:17-CV-00325-MMD-GWF
                                                                                                Plaintiff,
                                                                           15                                                STIPULATION AND ORDER TO 1)
                                                                                 vs.                                         DISMISS CLAIMS BETWEEN
                                                                           16                                                JPMORGAN CHASE BANK, N.A.,
                                                                                 SFR INVESTMENTS POOL 1, LLC, a              TUSCALANTE HOMEOWNERS’
                                                                           17    Nevada limited liability company;           ASSOCIATION, AND SFR
                                                                                 TUSCALANTE HOMEOWNERS’                      INVESTMENTS POOL 1, LLC
                                                                           18    ASSOCIATION, a Nevada non-profit            WITH PREJUDICE; AND 2) LIFT
                                                                                 corporation; LENNARD LOPEZ, an              STAY ENTERED MARCH 12, 2018
                                                                           19    individual; MICHELLE BOADO-LOPEZ,
                                                                                 an individual.
                                                                           20
                                                                                             Defendants.
                                                                           21    SFR INVESTMENTS POOL 1, LLC, a
                                                                                 Nevada limited liability company,
                                                                           22

                                                                           23          Counterclaimant/Cross-Claimant,

                                                                           24    vs.
                                                                           25
                                                                                 JPMORGAN CHASE BANK, N.A.;
                                                                           26    LENNARD LOPEZ, an individual;
                                                                                 MICHELLE BOADO-LOPEZ, an individual,
                                                                           27
                                                                                 Counter-Defendant/Cross-Defendants.
                                                                           28


                                                                                DMWEST #18167325 v2
                                                                            1          Pursuant to Local Rules LR IA 6-1 and LR 26-4, Plaintiff/Counter-Defendant
                                                                            2   JPMorgan Chase Bank, N.A. (“Chase”), Defendant/Counterclaimant/Cross-Claimant
                                                                            3   SFR Investments Pool 1, LLC (“SFR”), and Defendant Tuscalante Homeowners’
                                                                            4   Association (“Tuscalante”) (collectively, the “Parties”), through their respective
                                                                            5   attorneys, stipulate as follows:
                                                                            6          1.      This action concerns title to real property commonly known as 10140
                                                                            7   Velvet Moon Court in Las Vegas, Nevada (the “Property”) following a homeowner’s
                                                                            8   association foreclosure sale conducted on May 3, 2013, with respect to the Property.
                                                                            9          2.      As it relates to the Parties, a dispute arose regarding that certain Deed
                                                                           10   of Trust recorded against the Property in the Official Records of Clark County,
                                                                           11   Nevada as Instrument Number 20080421-0003730 (“Deed of Trust”) and, in
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           12   particular, whether the Deed of Trust continues to encumber the Property.
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
       BALLARD SPAHR LLP




                                                                           13          3.      With respect to this dispute, the Parties have entered into confidential
                                                                           14   settlement agreements pursuant to which Chase shall record a full reconveyance of
                                                                           15   the Deed of Trust in the Official Records of Clark County, Nevada, constituting a full
                                                                           16   release and discharge of the Deed of Trust.
                                                                           17          4.      The Parties to this Stipulation have settled and agreed to release their
                                                                           18   respective claims, and further agreed that the claims between them, including the
                                                                           19   Complaint and Counterclaim, shall be DISMISSED with prejudice.
                                                                           20          5.      As neither Lennard Lopez, nor Michelle Boado-Lopez appeared in this
                                                                           21   action, Chase hereby voluntarily dismisses its claims against them pursuant to Fed.
                                                                           22   R. Civ. P. 41(a)(1)(A)(i).
                                                                           23          6.      This Stipulation in no way affects SFR’s cross-claim against Lennard
                                                                           24   Lopez or Michelle Boado-Lopez.
                                                                           25          7.      The Parties further stipulate and agree that the two Lis Pendens
                                                                           26   recorded against the Property in the Official Records of Clark County, Nevada, as
                                                                           27   Instruments Number 20131202-0001569 and 20170331-0003223 be, and the same
                                                                           28   hereby are, EXPUNGED.
                                                                                                                           2
                                                                                DMWEST #18167325 v2
                                                                            1          8.      The Parties further stipulate and agree that the $500 in security costs
                                                                            2   posted by Chase on June 15, 2017 pursuant to this Court’s Order [ECF No. 24] shall
                                                                            3   be discharged and released to the Ballard Spahr LLP Trust Account.
                                                                            4          9.      The Parties further stipulate and agree that a copy of this Stipulation
                                                                            5   and Order may be recorded with the Clark County Recorder;
                                                                            6          10.     The Parties further agree to lift the stay entered March 12, 2018 [ECF
                                                                            7   No. 57];
                                                                            8          11.     This case shall remain open until such time as SFR resolves its pending
                                                                            9   cross-claim against Lennard Lopez and Michelle Boado-Lopez; and
                                                                           10

                                                                           11                         (Remainder of Page Intentionally Left Blank)
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           12
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
       BALLARD SPAHR LLP




                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                          3
                                                                                DMWEST #18167325 v2
                                                                            1          12.     Each party in this case number 2:17-CV-00325-MMD-GWF shall bear
                                                                            2   its own attorneys’ fees and costs.
                                                                            3          Dated: October 30, 2018
                                                                            4   BALLARD SPAHR LLP                              KIM GILBERT EBRON
                                                                            5
                                                                                By: /s/ Kyle A. Ewing                          By: /s/ Jacqueline A. Gilbert
                                                                            6      Abran E. Vigil                                 Diana S. Ebron
                                                                                   Nevada Bar No. 7548                            Nevada Bar No. 10580
                                                                            7      Lindsay Demaree                                Jacqueline A. Gilbert
                                                                                   Nevada Bar No. 11949                           Nevada Bar No. 10593
                                                                            8      Maria A. Gall, Esq.                            Karen Hanks
                                                                                   Nevada Bar No. 14200                           Nevada Bar No. 9578
                                                                            9      Kyle A. Ewing, Esq.                            7625 Dean Martin Dr., Suite 110
                                                                                   Nevada Bar No. 14051                           Las Vegas, Nevada 89014
                                                                           10      1980 Festival Plaza Drive, Suite 900
                                                                                   Las Vegas, Nevada 89135
                                                                           11
                                                                                Attorneys for JPMorgan Chase Bank,             Attorneys for SFR Investments Pool 1,
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           12   N.A.                                           LLC
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
       BALLARD SPAHR LLP




                                                                           13
                                                                                LEACH KERN GRUCHOW
                                                                           14   ANDERSON SONG
                                                                           15
                                                                                By: /s/ T. Chase Pittsenbarger
                                                                           16      Sean L. Anderson
                                                                                   Nevada Bar No. 7259
                                                                           17      T. Chase Pittsenbarger
                                                                                   Nevada Bar No. 13740
                                                                           18      2525 Box Canyon Drive
                                                                                   Las Vegas, Nevada 89128
                                                                           19
                                                                                Attorneys for Tuscalante Homeowners’
                                                                           20   Association
                                                                           21
                                                                                                                          IT IS SO ORDERED:
                                                                           22

                                                                           23

                                                                           24
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                           25

                                                                           26                                          DATED:        October 30, 2018

                                                                           27

                                                                           28
                                                                                                                           4
                                                                                DMWEST #18167325 v2
